 1
 2
 3                                                                            JS-6
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11 KAREN BRANDIN,                              )   Case No. 2:18-cv-09018-PA-RAO
                                               )
12                     Plaintiff,              )   ORDER GRANTING
                                               )   STIPULATION OF DISMISSAL
13         v.                                  )   WITH PREJUDICE
                                               )
14 JOHNSON & JOHNSON, INC.; and                )   The Honorable Percy Anderson
   ETHICON, INC.,                              )   Courtroom: 9A (First Street Courthouse)
15                                             )
                  Defendants.                  )
16                                             )
                                               )
17                                             )
                                               )
18                                             )
19
20 / / /
21 / / /
22 / / /
23 / / /
24 / / /
25 / / /
26 / / /
27 / / /
28 / / /

                [PROPOSED] ORDER GRANTING STIPULATION OF DISMISSAL WITH PREJUDICE
 1        This stipulation is approved. The entire action, including all claims and
 2 counterclaims stated herein against all parties, is hereby dismissed with prejudice.
 3
 4        IT IS SO ORDERED.
 5
 6
 7 DATED: May 06, 2019
                                           ____________________________________
 8                                              United States District Judge
 9
10
11
12 Choose an item.
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             2
             [PROPOSED] ORDER GRANTING STIPULATION OF DISMISSAL WITH PREJUDICE
